Citation Nr: 1625228	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  03-31 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and alcohol dependence, and to include as secondary to service-connected lumbar paravertebral myositis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1982 to November 1985.  He also served on active duty for training (ACDUTRA) from September 1992 to October 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In February 2012, the Board issued a decision finding that new and material evidence had been submitted.  The issue of entitlement to service connection for an acquired psychiatric disorder was reopened, and the Veteran's claim was remanded to the RO for further evidentiary and procedural development.  In November 2013, the Board issued a decision, which denied service connection for a psychiatric disorder.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, based on a Joint Motion for Remand (JMR), the Court issued an Order that remanded the case to the Board for compliance with the JMR.  In March 2015, the Board remanded the Veteran's claim for development consistent with the September 2014 JMR.  The matter is back before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder. 

The September 2014 JMR found that the Board failed, in part, to provide a clear analysis of whether there was sufficient nexus evidence concerning the Veteran's diagnosis of major depressive disorder, as opposed to his diagnosed bipolar disorder.  Essentially, the JMR found the Board improperly relied on nexus evidence concerning the diagnosis of bipolar disorder to deny the claim of entitlement to major depressive disorder.  

Accordingly, in March 2015 the Board remanded the case for development consistent with the September 2014 JMR.  In the resulting May 2015 VA examination and opinion, the examiner diagnosed the Veteran with unspecified bipolar and related disorder.  The examiner proceeded to provide negative nexus opinions for the Veteran's claim.  No other psychiatric diagnosis was provided.  While noting that the Veteran had no other psychiatric diagnoses, the examiner did not attempt to explain why the previously diagnosed major depressive disorder was not one of the Veteran's current diagnoses.  The Board notes that this omission was one of the reasons the parties to the September 2014 JMR found that the Board had failed to provide a clear analysis in its reasons and bases portion of the November 2013 decision.  A new examination and opinion is necessary to clarify what psychiatric disorders the Veteran has had during the claim and appeal period and to determine whether each diagnosed disorder is related to service or to a service-connected disability.   

Next, the Veteran claims that he has an alcohol dependence disorder due to a service-connected disability, specifically, lumbar paravertebral myositis.  In the vacated November 2013 decision, the Board relied on the March 2013 VA examiner's opinion that the Veteran's alcohol dependence was due to his "own willful misconduct," and not related at all to his service.  The September 2014 JMR noted that 38 C.F.R. § 3.301 bars service connection for substance dependence only on a direct basis, and not as secondary to or aggravated by a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (holding that 38 U.S.C.A. § 1110 "does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability").  In this case, the Veteran claims that his alcohol dependence is related to or aggravated by his service-connected lumbar paravertebral myositis.  The May 2015 examiner opined that the Veteran's alcohol use related disorder was the result of the Veteran's willful misconduct and was not related to military service or a service-connected condition.  The examiner also noted that there was no evidence of current illegal drug or alcohol dependence at the time of the May 2015 examination.  Nevertheless, the Board finds the May 2015 opinion to be inadequate, as the examiner failed to provide an adequate rationale for his conclusion that the Veteran's alcohol dependence was not related to military service or to a service-connected condition, as she summarily denied the presence of an alcohol dependence disorder and denied a causal link between alcohol dependence and the Veteran's service connected lumbar paravertebral myositis.  

On remand, a VA examination and opinion should be conducted that adequately addresses these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of entitlement to service connection for an acquired psychiatric disability.  The examination should be conducted by an examiner who has not previously examined the Veteran.  The claims file, to include a copy of this remand, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.

(a) The examiner should identify any and all psychiatric disorders the Veteran has had at any time since he filed his claim in December 2005.  The Board notes that there are documented diagnoses of bipolar disorder, major depressive disorder, and alcohol dependence in the Veteran's electronic record for this time period.  If the examiner concludes that the Veteran does not have one or more of the above-mentioned diagnoses, he or she should provide a detailed rationale for such a conclusion, and address either why the prior diagnoses were in error or why the previously diagnosed condition resolved.   

The examiner is asked to reconcile the VA examinations of record with the July 2013 private treatment note in which Dr. L.A.E.P. that diagnosed the Veteran with major depressive disorder.  

The examiner should specifically elicit from the Veteran whether his psychiatric symptoms have worsened since their onset and, if he reports that they have worsened, elicit from him an explanation as to that worsening including why the Veteran believes his lumbar paravertebral myositis has contributed to such worsening.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder had onset during the Veteran's active service or was caused by his active service.

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder(s) (to include bipolar disorder, major depressive disorder, and alcohol abuse disorder) was/were caused by his service-connected lumbar paravertebral myositis.  The examiner must provide a separate opinion and rationale for each diagnosed disorder.  When providing this opinion, the examiner is asked to address the July 2013 private medical opinion from Dr. L.A.E.P., who links the Veteran's major depressive disorder to orthopedic disabilities of the spine.  

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder(s) (to include bipolar disorder, major depressive disorder, and alcohol abuse disorder) has/have been aggravated (permanently worsened) by his service-connected lumbar paravertebral myositis.  The examiner must provide a separate opinion and rationale for each diagnosed disorder.  When providing this opinion, the examiner is asked to address the July 2013 private medical opinion from Dr. L.A.E.P., who links the Veteran's major depressive disorder to orthopedic disabilities of the spine.  

(e)  If the examiner determines any of the Veteran's diagnosed psychiatric disorders, other than alcohol dependence, is caused or aggravated (permanently worsened) by his service-connected lumbar paravertebral myositis, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol dependence is caused or has been aggravated (permanently worsened) by the psychiatric disorder that is causally linked to the Veteran's service-connected lumbar paravertebral myositis.  

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, major depressive disorder, and alcohol dependence.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


